
	
		I
		111th CONGRESS
		2d Session
		H. R. 5396
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2010
			Mr. Pascrell (for
			 himself, Mr. Larson of Connecticut,
			 Mr. Herger,
			 Mr. Heller,
			 Ms. Velázquez,
			 Mr. Nunes, and
			 Mr. Guthrie) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the depreciation of certain roof systems.
	
	
		1.Short titleThis Act may be cited as the
			 Green Energy Efficient Roofs and Job
			 Creation Act of 2010.
		2.Depreciation recovery
			 period for certain roof systems
			(a)20-Year recovery
			 periodSubparagraph (F) of section 168(e)(3) of the Internal
			 Revenue Code of 1986 (relating to classification of certain property) is
			 amended to read as follows:
				
					(F)20-year
				propertyThe term 20-year property means—
						(i)initial clearing
				and grading land improvements with respect to any electric utility transmission
				and distribution plant, and
						(ii)replacement of an
				existing roof on a commercial building during 2010 or 2011 with a roof assembly
				which has the new insulation installed entirely above the roof deck and which
				meets or exceeds the minimum R-value for the appropriate climate zone specified
				in the following table:
							
								
									
										Climate zone12345678
										
										R-Value2025252525303535
										
									
								
						.
			(b)Requirement To
			 use straight line methodParagraph (3) of section 168(b) of such
			 Code is amended by adding at the end the following new subparagraph:
				
					(J)Any roof system
				described in subsection
				(e)(3)(F)(ii).
					.
			(c)Alternative
			 systemThe table contained in section 168(g)(3)(B) of such Code
			 is amended by striking the last item and inserting the following new
			 items:
				
					
						
							
								(F)(i)25
								
								(F)(ii)20
								
							
						
					.
			(d)Section 168(e) is
			 amended by adding after paragraph (8) the following:
				
					(9)Commercial
				buildingThe term commercial building means any
				commercial building, as that term is used under section 202 of the 2009
				International Energy Conservation Code, located in the United States with
				respect to which depreciation (or amortization in lieu of depreciation) is
				allowable and which was in existence on December 31, 2009.
					(10)Climate
				zoneThe term climate zone means climate zones as
				specified in section 301 of the 2009 International Energy Conservation
				Code.
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
